Where a material part of the evidence set out in the bill of exceptions, filed to the grant of a non-suit, is erased, without any note thereof or statement that it was made by the judge or by counsel . before signing; and where the only assignment of error in the bill of exceptions shows on its face, that it was written over something which had first been written and then, erased, without- any identification by the judge, there being one other interlineation which the judge certifies was made by him, the writ of error will be dismissed.Writ of error dismissed.